


EXHIBIT 10


FIRST AMENDMENT
TO
TAX SHARING AGREEMENT


This FIRST AMENDMENT TO TAX SHARING AGREEMENT, dated as of July 7, 2015 (this
“Amendment”), amends the Tax Sharing Agreement, dated as of July 7, 2014 (the
“TSA”), by and among Weyerhaeuser Company, a Washington corporation
(“Weyerhaeuser”), TRI Pointe Holdings, Inc. (f/k/a Weyerhaeuser Real Estate
Company), a Washington corporation (“WRECO”), and TRI Pointe Homes, Inc., a
Delaware corporation (“TRI Pointe”).


WHEREAS, TRI Pointe is a party to an Agreement and Plan of Merger to Form
Holding Company, dated as of July 7, 2015 (the “Merger Agreement”), by and among
TRI Pointe, TRI Pointe Group, Inc., a Delaware corporation and, prior to the
Effective Time, a wholly-owned subsidiary of TRI Pointe (“Holdings”), and TPG
Merger, Inc., a Delaware corporation and a wholly-owned subsidiary of Holdings
(“Merger Sub”), pursuant to which, at the Effective Time, Merger Sub will merge
with and into TRI Pointe (the “Merger”), with TRI Pointe surviving the Merger as
a wholly-owned subsidiary of Holdings; and


WHEREAS, capitalized terms used but not defined herein shall have the meanings
ascribed to them in the Merger Agreement;


WHEREAS, in connection with and effective as of the Effective Time of the
Merger, Weyerhaeuser, WRECO, and TRI Pointe wish to amend the TSA to include
Holdings as a party to the TSA (collectively, the “Parties”).


NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto hereby agree as follows:


1.    Amendment. As of the Effective Time, Section 1.01 of the TSA shall be
amended as follows:


a. A new definition shall be added to read as follows:


“Holdings” means TRI Pointe Group, Inc., a Delaware corporation, which will
become the parent of TRI Pointe at the Effective Time of the Merger.


b. The definition of “Parent” shall be modified to read as follows:


“Parent” has the meaning set forth in the preamble and for the purposes of
Articles I-VII herein shall also mean Holdings.


2.    Consent to Amendment. In accordance with Section 7.07 of the TSA, this
Amendment is set forth in writing and signed on behalf of each of the parties to
the TSA. The Parties hereby each consent to this Amendment to the TSA.




--------------------------------------------------------------------------------




3.    Effect of Amendment and Consent. Holdings hereby agrees to be bound by,
perform or otherwise satisfy, all of the rights, duties and obligations of the
“Parent” under the TSA arising from and after the Effective Time. Except as
expressly set forth in Sections 1 and 2 above, the Parties hereby agree that,
effective as of the Effective Time, the TSA shall continue in full force and
effect without any other modification thereto, and the Parties shall continue to
be bound thereby on the terms and conditions set forth therein, as modified by
Sections 1 and 2 above.


4.    Counterparts. This Amendment may be executed in one or more counterparts,
each of which shall be deemed an original and all of which shall, taken
together, be considered one and the same Amendment, it being understood that the
parties need not sign the same counterpart.






[Remainder of page intentionally left blank.]




--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties have caused this Amendment to be fully executed
and delivered, all as of the date first set forth above.




 
TRI Pointe Homes, Inc.
 
 
 
 
By:
/s/ Douglas F. Bauer
 
Name:
Douglas F. Bauer
 
Title:
Chief Executive Officer
 
 
 
 
TRI Pointe Group, Inc.
 
 
 
 
By:
/s/ Douglas F. Bauer
 
Name:
Douglas F. Bauer
 
Title:
Chief Executive Officer
 
 
 
 
TRI Pointe Holdings, Inc. (f/k/a
 
Weyerhaeuser Real Estate Company)
 
 
 
 
By:
/s/ Douglas F. Bauer
 
Name:
Douglas F. Bauer
 
Title:
Chief Executive Officer
 
 
 
 
Weyerhaeuser Company
 
 
 
 
By:
/s/ Devin W. Stockfish
 
Name:
Devin W. Stockfish
 
Title:
Senior Vice President, General Counsel
 
 
and Secretary







































[SIGNATURE PAGE TO FIRST AMENDMENT TO TAX SHARING AGREEMENT]


